DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications of application 14/200,913 filed on 7/24/2019 in which claims 21 – 40 are presented for examination.

Priority
Acknowledgment is made of applicant's provisional application 61/880,771, filed September 20, 2013.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21, 25, 26, 30, 35, 36, 37, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the wherein upon displaying the search query helper drawer after the predetermined time, the search query helper drawer hides the set of recommended searches until the search query helper drawer is activated to display of the set of recommended searches.”  However, this doesn’t appear to be supported in the specification.  Searches within the specification have been conducted for supporting paragraphs.  However, nowhere in the specification does there appear to be adequate support which suggests that at the time the application was filed, the inventor(s) had possession of the claimed invention.  For instance, variations of the term “hide” and “close” were searched with only paragraphs [0031], [0079], and [0082] containing the term.  However, none of these paragraphs suggests that the helper drawer is hidden after a period of time.  Further searches were tried with variations of the phrase, “time period” as well.  Paragraph [0064] for instance, discloses a “delay” in one sentence, then later talks about how an opened drawer can be closed, but in the context presented, the “delay” doesn’t correlate with the closing of the drawer.  Rather, a button is mentioned after mentioning closing the drawer so that when the button is pushed, the drawer is closed.  
	Dependent claims 25, 26, 35, 36, and 40 go further into detail on this point with second delay and second animation, wherein the delay and animations are further clarifications for hiding the recommendation search drawer.  Therefore, these claims also need to be dealt with direct in a direct manner.  In conclusion, after a full search 
	Applicant can overcome this rejection by amending/canceling the claims so there’s adequate support from the specification, or presenting arguments which show that there’s in fact support from the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 recites the limitation "wherein the user activation is one of the follow" in the beginning of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be an unintentional duplicate of claim 33 as well.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 30-35, and 37-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Haahr et al. US 8583675 B1 (hereinafter referred to as “Haahr”).

As per claim 21, Haahr teaches:
A method for presenting recommended searches on search interfaces, the method comprising: 
receiving, at a client machine, a set of recommended searches associated with a set of search results of a search query (Haahr, column 5, lines 20-30 – The query suggestion engine 1010 determines suggested queries based upon the results 1008 and relationships between documents and queries); and 
causing display of a search query helper drawer after a predetermined time (Haahr, column 30, lines 30-40 – suggested queries 8006a-d can be shown after a period of time), 
wherein upon displaying the search query helper drawer after the predetermined time, the search query helper drawer hides the set of recommended searches until the search query helper drawer is activated to display of the set of recommended searches (Haahr, column 30, lines 30-40 – suggested queries 8006a-d can be shown or hidden after a period of time).

As per claim 22, Haahr as modified teaches:
The method of claim 21, the method further comprising: 
receiving a user activation of the search query helper drawer (Haahr, column 30, lines 30-40 – suggested queries 8006a-d can be hidden and displayed to the user in response to an input); and 
in response to receiving the user activation, causing display of the set of recommended searches in the search query help drawer (Haahr, column 30, lines 30-40).

As per claim 23, Haahr as modified teaches:
The method of claim 22, wherein the user activation is one of the following: 
a click on the search query helper drawer, a tap on the search query helper drawer, hovering over the search query helper drawer, and a keypress to open the search query helper drawer (Haahr, column 30, lines 30-40).

As per claim 24, Haahr as modified teaches:
The method of claim 22, wherein the predetermined time is determined based on one of the following: 
a user-specified fixed time, actions of other users after submitting a same search query as the search query associated with the set of search results and the set of recommended searches, and prior actions of a user after submitting other search queries, wherein the user submitted the search query associated with the set of search results and the set of recommended searches (Haahr, column 30, lines 30-40).

As per claim 25, Haahr as modified teaches:
The method of claim 21, wherein the predetermined time is a first delay associated with a second delay, wherein the second delay is a recommended search query delay, wherein the set of recommended searches are displayed in the search query helper drawer after the recommended search query delay (Haahr, column 30, lines 30-40 – Suggested searches based on a delay is interpreted as a recommended delay, and inherently there are two delays where the second delay is based on the first delay because if the first delay is one minute before displaying the suggested searches, the second delay would have to be after one minute in order to close the suggested searches).

Claims 30-35 are directed to a system performing steps recited in claims 21-26 with substantially the same limitations.  Therefore, the rejections made to claims 21-26  are applied to claims 30-35.

Claims 37-40 are directed to a storage device performing steps recited in claims 21-26 with substantially the same limitations.  Therefore, the rejections made to claims 21-26 are applied to claims 37-40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Haahr in view of Rose et al. US 20130254308 A1 (hereinafter referred to as “Rose”).

As per claim 26, Haahr doesn’t go into detail about drawers, however, Rose teaches:
The method of claim 25, further causing display of an animation of the search query helper drawer, wherein the animation comprises: 
a first animation of opening a drawer, an open drawer indicating an activation of the search query helper drawer, wherein the set of recommended searches are displayed in the search query helper drawer inside of the open drawer based on the first animation (Rose, [0107] and [0110] – Drawers can be opened or closed to provide extra content); or 
a second animation of closing the drawer, a closed drawer indicating a deactivation of the search query helper drawer (Rose, [0107] and [0110] – Drawers can be opened or closed to provide extra content).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Haahr’s invention in view of Rose in order to include an actual drawer; this is advantageous because it allows the extra content to be partially viewed just like opening a drawer only half-way (Rose, paragraph [0107] and [0110]).


The method of claim 26, wherein the set of recommended searches are displayed as an overlay over the set of search results for the search query (Rose, [0370] – Overlays can be given as a “for you” feature.  Paragraph [0380] – Overlays present multiple alternatives); or 
wherein the set of recommended searches are displayed in the search query helper drawer inside of the open drawer based on the first animation (Rose, [0107] and [0110]).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Haahr’s invention in view of Rose in order to include an overlay; overlays are a known technique used in similar devices to include alternative options for users (Rose, paragraph [0370]).

Claim 36 is directed to a system performing steps recited in claim 26 with substantially the same limitations.  Therefore, the rejection made to claim 26 is applied to claim 36.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Haahr in view of Cone et al. US 20070180401 A1 (hereinafter referred to as “Cone”).

As per claim 28, Haahr doesn’t go into detail about displaying the suggestions at a particular location, however, Cone teaches:
The method of claim 21, the method further comprising: 
causing display of the search query helper drawer at a particular location on a screen (Cone, [0022] – Positions of filtered results are interpreted as screen locations for user interactions (i.e. If a user clicks on a particular result in a ranked list, the user has taken part in an interaction corresponding to a screen location).  The system records which results users access, wherein the results correspond to locations on the screen since they are ranked in a list.  Paragraphs [0105] and [0106] – Keyword suggestions are placed either at the top or bottom of search results when the search results have either good or poor scores respectively, wherein good or poor scores are indications of users’ selections of particular results in particular screen locations).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Haahr’s invention in view of Cone in order place suggestions in accordance with past user interactions; this is advantageous because it puts suggestions in a place as an indicator to the user that the search results either are or aren’t popular (Cone, paragraph [0105] and [0106]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Haahr in view of Bhattacharjee et al. US 8548981 B1 (hereinafter referred to as “Bhattacharjee”).

As per claim 29, Haahr doesn’t go into detail about tracking search suggestions, however, Bhattacharjee teaches:
The method of claim 21, the method further comprising: 
tracking interactions with the search query helper drawer as an indication of success rate of the set of recommended searches (Bhattacharjee, column 20, lines 60-67 – Performance indication can include interactions with a query suggestion.  This can be in the form of a click-through rate of a suggestion).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Haahr’s invention in view of Bhattacharjee in order to track interactions of a user on suggestions.  Tracking suggestions is a known technique in the field of improved personalized searches which has been used as an indicator of performance for the particular feature of recommendations (Bhattacharjee, column 20, lines 60-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeh et al. US 20150161256 A1 teaches in Abstract, a GUI for providing personalized recommendations of popular search queries.
Finkelstein et al. US 20140143268 A1 teaches in paragraph [0037], that search query suggestions may be embedded within a search results web page.
Satyanarayana et al. US 20130086509 A1 teaches in paragraph [0055], that alternative query suggestions can be displayed in any location within the search results screen.
Cullis et al. US 6078916 A teaches in column 4, lines 18-25, that additional key terms can be suggested for addition to a search query.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 22, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152